Citation Nr: 1216363	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-16 666	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, evaluated as noncompensably disabling from August 13, 2007, and as 10 percent disabling from January 13, 2011.  

2.  Entitlement to a higher initial rating for left knee patellofemoral syndrome,  evaluated as noncompensably disabling from August 13, 2007, and as 10 percent disabling from January 13, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2007, with additional service of over 16 years in the United States Navy Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), and a March 2009 rating decision by the Salt Lake City, Utah, RO.  

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on October 20, 2009.  A copy of the hearing transcript has been associated with the file.

In September 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  

During the pendency of the appeal, the RO awarded increased evaluations for the service-connected left knee and lumbar spine disorders from noncompensable to 10 percent disabling, effective January 13, 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not terminate the appeal.  Id.  Thus, the issues remain in appellate status. 

(The decision below addresses the claim of entitlement to higher initial ratings for left knee patellofemoral syndrome.  The claim of entitlement to higher initial evaluations for degenerative disc disease of the lumbar spine is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  From August 13, 2007, to January 13, 2011, the Veteran's left knee disorder was manifested by crepitus without limited or painful motion.  No additional impairment was shown.  

2.  Since January 13, 2011, the Veteran's left knee disorder has been manifested by crepitus, painful motion, and limitation of flexion to 120 degrees.  


CONCLUSIONS OF LAW

1.  From August 13, 2007, to January 13, 2011, the criteria for an initial compensable evaluation for left knee patellofemoral syndrome were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2011).

2.  Since January 13, 2011, the criteria for an initial disability evaluation in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through a September 2010 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  The RO subsequently readjudicated the claim based on all the evidence in December 2011.  The Veteran was able to participate effectively in the processing of his claim.  

The Board finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  All identified and available post-service treatment records have been obtained and associated with the claims file.  The Veteran was provided VA examinations in connection with his claim, the reports of which are also of record.  The January 2011 examination report addressed the level of severity of the Veteran's service-connected left knee disability as requested by the Board in its September 2010 remand.  A September 2010 letter to the Veteran also asked that he provide authorization to obtain the records of any treatment provider who may have evidence pertinent to the claim.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Left Knee Disability

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection for left knee patellofemoral syndrome has been established effective from August 13, 2007.  The disability has been rated as noncompensably disabling from August 13, 2007, and as 10 percent disabling from January 13, 2007, under Diagnostic Code (DC) 5024.  See 38 C.F.R. § 4.27.  This DC pertains to tenosynovitis, which in turn is to be rated based on limitation of motion of affected part, as arthritis.  38 C.F.R. § 4.71a, DC 5024. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent disability evaluation.  Id.  

Under DC 5260, when limitation of flexion of the leg is limited to 60 degrees, the rating is noncompensable.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating under this DC (30 percent) is for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated under DC 5261.  A noncompensable rating is warranted when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee disabilities can also be rated based on recurrent subluxation or lateral instability.  Slight impairment warrants a 10 percent rating.  Moderate impairment warrants a 20 percent rating.  The maximum rating is for severe impairment, which warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, also is to be considered when ascertaining the severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In October 2007, the Veteran reported pain when the knee joint was "stressed" and occasional locking of the joint during sleep.  On VA examination in November 2007, the Veteran described his symptoms as weakness, stiffness, and a sensation of locking, with intermittent pain both during activity and at rest.  The pain was rated as 7/10.  He had not received any clinical treatment for his knee pain.  There was "no functional impairment related to the condition."  He was able to perform all necessary activities and functions.  

A physical examination of the knee showed no heat, redness, swelling, effusion or drainage; however, crepitus was noted on manipulation of the joint.  Range-of-motion testing was normal, with flexion to 140 degrees and extension to 0 degrees.  There was no functional impairment as result of repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Additional limitation of motion during a flareup could not be determined.  All ligaments were stable on testing.  An X-ray showed a normal femur, tibia, and patella, with no arthritic changes, fractures, or lesions.  

A private clinical note dated January 2008 reflected complaints of "problems" with the left knee, but noted that the Veteran was doing "reasonably well."  The physician diagnosed osteoarthritic changes, but no X-ray studies showing the presence of arthritis were submitted.  

In January 2009 and May 2009, the Veteran wrote that the pain in his left knee was so intense that he had difficulty walking down stairs.  He experienced episodes of pain and locking of the joint during sleep.  A September 2009 statement from a private physician noted that the Veteran was receiving steroid injections in his left knee to alleviate chronic pain, which was "advanced for a gentleman of his age."  

During his October 2009 hearing, the Veteran reported that the pain in his knee during sleep was so intense that he woke almost in tears.  He would have to wait approximately 3 to 4 minutes before the joint would relax.  While awake, most of his pain occurred while walking down stairs.  

On VA examination in January 2011, the Veteran reported that he had injured his left knee in the 1980s, resulting in arthroscopic surgery.  His current knee symptoms included flareups of pain 2 to 3 times a week, which were precipitated by going down stairs, squatting, kneeling, or stepping wrong.  Flareups were alleviated with rest.  The Veteran stated that these flareups were not debilitating.  There was no additional limitation of motion as a result of a flareup, but there was additional weakness, fatigue, and incoordination.  The Veteran reported locking of the joint with full extension.  He also reported that the knee gave way once a week.  Steroid injections were only somewhat helpful in relieving his pain.  Affected activities of daily living included yard work, brushing his teeth, gardening, and shopping for groceries.  He could sit and stand, but could not perform manual labor.  

Range-of-motion testing showed flexion limited to 120 degrees, with pain at 120 degrees, but the examiner noted that the Veteran could flex to 140 degrees when he was taking his shoe off.  Extension was to 0 degrees with pain at 0 degrees.  There was no change in his symptoms on repetitive motion.  Ligaments were stable on testing.  All other testing of the knee joint was normal.  Crepitus was observed.  X-rays showed minimal osteoarthritis, but the examiner felt that the Veteran's arthritis was not related to his service-connected patellofemoral syndrome; instead, it was likely related to the injuries which necessitated the two arthroscopic surgeries on the Veteran's left knee in the 1980s.  

There is no indication that flexion of the knee has been limited to 60 degrees, or that extension has been limited to 5 degrees.  Based on these findings, the Veteran does not have motion limited to a compensable degree.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Accordingly, a higher initial evaluation is not warranted based solely on limitation of motion.  

The Board has considered the Veteran's reports of weakness, instability, and giving way of the knee joint.  However, examinations of the ligaments of the left knee were noted as stable on VA examination in October 2007 and January 2011.  None of the clinical notes of record has shown recurrent subluxation or lateral instability.   The Veteran has also reported episodes of locking during sleep.  These symptoms have not been re-created during clinical evaluation or on VA examination, nor has dysfunction or dislocation of the meniscus been noted.  

The Veteran's reports of locking and instability are not borne out by the medical evidence of record, which shows that the joint is stable and that there is no impairment of the tibia and fibula.  The Board finds that the objective medical evidence is of greater probative weight than the Veteran's subjective reports of locking and instability.  Thus, entitlement to higher ratings under DCs 5257, 5258, and 5259 is not warranted.  

Left knee arthritis was identified via X-ray on January 13, 2011.  Degenerative arthritis that has been established by X-ray findings warrants a rating of 10 percent when limitation of motion is noncompensable.  38 C.F.R. § 4.71a, DC 5003.  Although the record contains references to "arthritis" of the left knee joint by private physicians, X-ray studies confirming these findings were not submitted.  The January 2011 VA examiner found that the minimal arthritis noted identified on X-ray was less likely than not related to the Veteran's service-connected left knee patellofemoral syndrome, and was more likely the result of the pre-service knee injuries that required arthroscopic surgery in the 1980s.  Accordingly, entitlement to an increased initial evaluation based on the presence of arthritis is not warranted.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  Both VA examinations of the Veteran's knee joint showed full or nearly full range of motion.  See DCs 5260 and 5261.  There was no additional limitation of motion as a result of pain or on repetitive motion.  See DeLuca, supra; see also Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  Although the Veteran reported intermittent flareups resulting in pain during his October 2007 examination, painful motion was not noted on physical examination, and there is no indication that those flareups resulted in disability tantamount to a compensable level of limitation of flexion or limitation of extension.  Indeed, "no functional limitation" as a result of the Veteran's knee pain was noted.  See Mitchell, supra.  The Board thus finds that entitlement to a compensable rating on the basis of functional impairment prior to January 13, 2011, has not been shown.

By rating decision dated December 2011, the AOJ granted entitlement to a 10 percent disability evaluation, effective January 13, 2011, for functional impairment as a result of painful motion.  No evidence of limited motion, instability, dysfunction of the meniscus, impairment of the tibia and fibula, or any other knee impairment that would meet the rating criteria for a rating of 20 percent, or functional debility that would equate to such limitation, was shown on the January 2011 VA examination or at any subsequent time.  Moreover, the Board notes that the Veteran's reports of intense pain are not in proportion with the medical evidence of record, which shows full or nearly full range of motion, minimal arthritis and an otherwise normal knee.  Consequently, the Board finds that entitlement to a rating in excess of 10 percent for functional impairment from January 13, 2011, is not shown by the evidence of record.  

A higher or separate rating is also not warranted under other DCs pertaining to the knees, because the evidence does not show that there is related ankylosis or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5262).  

In consideration of the above, the Board finds that entitlement to an initial compensable rating from August 13, 2007, to January 13, 2007, or an initial rating in excess of 10 percent from January 13, 2007, for left knee patellofemoral syndrome is not warranted.  See Fenderson, supra.  The preponderance of the evidence is against the claim.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's knee disability has reflected so exceptional or unusual a disability picture as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Veteran has indicated that he cannot perform manual labor, but can be gainfully employed in more sedentary positions.  No significant impairment of the Veteran's occupation or activities of daily living has been noted.  In fact, the symptoms of the Veteran's knee disability have been specifically contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16. 


ORDER

A rating in excess of 0 percent from August 13, 2007, to January 13, 2011, and a rating in excess of 10 percent from January 13, 2011, for left knee patellofemoral syndrome are denied.  


REMAND

As noted above, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional loss of motion due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell, supra; DeLuca, supra; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The January 2011 examination report noted that flexion of the Veteran's spine was limited to 85 degrees, and that extension of the spine was limited to 15 degrees; however, the examiner did not determine at what point the limitation of motion was specifically due to pain.  See Mitchell, supra.  The Board thus finds that a new examination of the Veteran's lumbar spine is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  The examiner should also indicate whether there are any neurological manifestations of the Veteran's lumbar degenerative disc disease, and, if possible, identify the affected nerves and the level of severity of the impairment.  The examiner should indicate whether the Veteran experiences episodes of acute symptoms due to disc disease that require bedrest prescribed by a physician.  The frequency and duration of such episodes should be documented.

2.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


